                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MISSOURI
                               EASTERN DIVISION

LUCRETIA PENN,                             )
                                           )
            Plaintiff,                     )
                                           )
      vs.                                  )         Case No. 4: 19 CV 1069 RWS
                                           )
STATE FARM MUTUAL AUTO.                    )
INS. CO.,                                  )
                                           )
            Defendant.                     )

                          MEMORANDUM AND ORDER

      Plaintiff asks me to reconsider my January 27, 2020 ruling that she is not

entitled to UIM coverage as a matter of law. See Doc. # 24. Plaintiff argues that

reconsideration is required because the Court did not decide the issue of whether

an exception to an exclusion in the UIM policies rendered the policies ambiguous

such that plaintiff should be afforded coverage. I decline to reconsider my

previous ruling. The Court did not need to consider any of the policies’ exclusions

and exceptions thereto because the policies did not afford coverage to plaintiff in

the first instance. She was not injured by an “underinsured motor vehicle” under

the unambiguous language of the policies. An exclusion and its exception only

apply if the policies would otherwise afford coverage. That is not the case here.

As the Court continues to believe that it correctly decided that plaintiff was not
entitled to coverage under the UIM policies as a matter of law, the motion for

reconsideration will be denied.

      Accordingly,

      IT IS HEREBY ORDERED that plaintiff’s motion for reconsideration [27]

is denied.



                                      _______________________________
                                      RODNEY W. SIPPEL
                                      UNITED STATES DISTRICT JUDGE
Dated this 24th day of February, 2020.




                                         2
